ORDER
This matter having been presented by the Director of the Office of Attorney Ethics pursuant to Rule l:20-10(a), recommending that the Court accept the disbarment by consent of JOSEPH J. TALAFOUS, JR., of JERSEY CITY, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since May 20, 2015;
And the Office of Attorney Ethics having filed a formal complaint against respondent charging him with the knowing misappropriation of funds held in trust for Jared Sherengo, a minor, and funds belonging to Peter J. Pasinosky and the Estate of Peter J. Pasinosky, and other unethical conduct;
And JOSEPH J. TALAFOUS, JR., having acknowledged that the allegations in the complaint (Docket No. XIV-2012-0495E) that he knowingly misappropriated funds held in trust for Jared Sherengo are true and that if he went to a hearing on the matter, he could not successfully defend himself against those charges and having consented to disbarment as an attorney at law of the State of New Jersey;
And counsel for respondent having reported his opinion that respondent’s consent is knowingly and voluntarily given and that respondent is not under any disability affecting his capacity to knowingly and voluntarily consent to disbarment;
And the Court on May 20, 2015, having ordered JOSEPH J. TALAFOUS, JR., to identify all matters in which he serves as fiduciary other than for an immediate family member and to provide to the OAE certain records relating to said matters;
And good cause appearing;
*128It is ORDERED that JOSEPH J. TALAFOUS, JR., shall provide forthwith to the Office of Attorney Ethics the names and other identifying information of all matters in which he serves as fiduciary other than for an immediate family member; and it is further
ORDERED that the disbarment by consent of JOSEPH J. TALAFOUS, JR., is hereby accepted and JOSEPH J. TALAFOUS, JR., is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOSEPH J. TALAFOUS, JR., in a fiduciary capacity, other than for an immediate family member, be restrained from disbursement except on application to this Court, for good cause shown; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOSEPH J. TALAFOUS, JR., pursuant to Rule 1:21-6, which were restrained from disbursement by Order of this Court filed May 20, 2015, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *129expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.